Filed 1/19/21 In re Z.S. CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 In re Z.S., a Person Coming Under
 the Juvenile Court Law.


 CONTRA COSTA COUNTY
 CHILDREN AND FAMILY
 SERVICES BUREAU,
                                                                        A158875
             Plaintiff and Respondent,
 v.                                                                   (Contra Costa County
                                                                      Super. Ct. Nos. J19-00313, J19-
 Z.S.,
                                                                   00314)
             Defendant and Appellant.



         Z.S. (father) appeals from the juvenile court’s disposition order denying
him reunification services in the dependency matter concerning his children,
Z.S. and Z.S. (children) under Welfare and Institutions Code1 section 300.
Father contends the juvenile court erred at the jurisdictional hearing by not
conducting a hearing under People v. Marsden (1970) 2 Cal.3d 118 (Marsden)
when father told the court his lawyer had not relayed to the court his desire
for such a hearing. We conclude the record does not support father’s


         1   Undesignated statutory references are to the Welfare and Institutions
Code.

                                                               1
contention that he asked for a Marsden hearing, so the juvenile court did not
err.

                             I.    BACKGROUND
       In August 2019, the juvenile court assumed jurisdiction over the
children based on its finding that the children’s mother’s mental illness and
acts of domestic violence against father placed them at serious risk of
physical harm. The juvenile court also found father might have an
undiagnosed mental illness and had engaged in domestic violence against
mother, which also placed the children at serious risk of physical harm. The
court further found father’s reunification services had been terminated as to
the children’s half-sibling, which created a substantial risk that the children
would be abused or neglected. Father was incarcerated in county jail at the
time of the jurisdiction hearing and remained in jail at the time of the
disposition hearing. At the disposition hearing, the juvenile court placed the
children under the supervision of the Contra Costa County Children and
Family Services Bureau and ordered reunification services for mother. The
juvenile court denied reunification services for father, because it found father
had failed to address his mental health issues that had led to the removal of
the children’s half-sibling in a prior dependency case.

                             II.   DISCUSSION
       Though father appealed from the dispositional order, his only challenge
is to the court’s jurisdictional findings. Father admits that this challenge
cannot affect the outcome of this case, because mother has not challenged the
jurisdictional findings against her and “a jurisdictional finding good against
one parent is good against both.” (In re Alysha S. (1996) 51 Cal.App.4th 393,
397.) In such circumstances, appellate courts “nonetheless retain discretion
to consider the merits of a parent’s appeal [citation], and often do so when the


                                       2
finding ‘(1) serves as the basis for dispositional orders that are also
challenged on appeal [citation]; (2) could be prejudicial to the appellant or
could potentially impact the current or future dependency proceedings
[citations]; or (3) “could have other consequences for [the appellant], beyond
jurisdiction” [citation].’ ” (In re M.W. (2015) 238 Cal.App.4th 1444, 1452.) We
will grant father’s request that we exercise this discretion and consider the
merits of father’s argument because the court’s jurisdictional finding could
potentially affect whether the juvenile court someday places the children
with father. (Cf. In re Christopher M. (2014) 228 Cal.App.4th 1310, 1317 [“a
jurisdictional finding based on conduct of a noncustodial parent would
unquestionably be a consideration in assessing detriment under section
361.2, subdivision (a)”].)
      Father contends he was entitled to a Marsden hearing because he
wanted to replace his appointed counsel. “In a criminal case, when a
defendant requests substitute appointed counsel, the trial court must permit
the defendant to explain the specific reasons why the defendant believes
current appointed counsel is not adequately representing him. (Marsden,
supra, 2 Cal.3d at pp. 123–124.) Juvenile courts, relying on the Marsden
model, have permitted the parents, who have a statutory and a due process
right to competent counsel, to air their complaints about appointed counsel
and request new counsel be appointed.” (In re V.V. (2010) 188 Cal.App.4th
392, 398.) “ ‘When a defendant seeks new counsel on the basis that [her]
appointed counsel is providing inadequate representation—i.e., makes what
is commonly called a Marsden motion (People v. Marsden[, supra,] 2 Cal.3d
118)—the trial court must permit the defendant to explain the basis of [her]
contention and to relate specific instances of inadequate performance.’ ” (In
re Z.N. (2009) 181 Cal.App.4th 282, 293.)



                                        3
      While father was entitled to a Marsden hearing if he requested one, the
record shows that he did not, in fact, ask for one in the juvenile court.
Father’s argument relies on the following colloquy at the jurisdictional
hearing:
            “THE COURT: [Father], do you have any idea when you’re
      going to go to trial or what’s going to happen on your case that
      you will be released?
            “THE FATHER: I’m going through a lot with this right
      now. I feel like—I don’t know how to explain it, but it’s going—
      it’s getting out of hand because I’m—I have violated—my
      constitutional rights violated. I said it was between some type of
      obstruction of justice that I’m going through.
            “And I feel like I’m just being taunted and mocked. I have
      my head even busted while I was in between my public defender
      while doing a lot of mockery against me. My head got busted by -
      - by a deputy here.
            “Then the next week, I asked for this same—I asked for a
      Marsden motion. And it went on. That’s the same day I got my
      head busted because she never asked for the Marsden motion.
      Then it went on after the next week asking for—after the next
      court date asking for a Marsden motion.
            “And then they never—they just kept her as my public
      defender after me head was busted.
            “THE COURT: Well, do you have any idea when your next
      court date is?
            “THE FATHER: I don’t have another court date.
            “THE COURT: Oh, you have to.



                                        4
            “THE DEFENDANT: She’s doing a lot. I don’t even want
      to talk about it.[2]
            “THE COURT: No, I didn’t want you to talk about it. I just
      wanted to know if you thought you would be out by the next
      hearing.
            “THE DEFENDANT: No.
            “THE COURT: Okay. Okay. Okay. Then September 12th
      at 1:30.”
      We do not agree with father that this record can be reasonably
interpreted as a request for a Marsden motion in this dependency proceeding.
When father mentioned a Marsden motion, he was discussing his criminal
matter in response to the court’s question about when he might be released
from jail. Father referred to the counsel he sought to replace through the
Marsden hearing as his public defender and referred to his Marsden request
in the past tense as something that had not been granted, not a current
request in the juvenile case. Father notes that he referred to the attorney
who refused to seek a Marsden hearing as “she,” and notes that his counsel in
juvenile court was a woman. He fails to recognize, however, that he also told
the court “they kept her as my public defender,” indicating that his counsel in
the criminal case was also a woman. In these circumstances, the judge had
no reason or obligation to ask father about any complaints he had about his
counsel in juvenile court.




      2 The reporter’s transcript shifted from identifying father as “Father” to
identifying him as “Defendant,” without explanation.

                                       5
                                 III.    DISPOSITION
       The juvenile court’s orders are affirmed.



                                                   BROWN, J.


WE CONCUR:

POLLAK, P. J.
TUCHER, J.




Contra Costa County Children and Family Services Bureau v. Z.S (A158875)



                                              6